DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending and under examination on the merits.
Priority
This application is a divisional application of U.S. Application Serial No. 14/712,633 filed May 14, 2015, now US patent 10,457,915; which claims the benefit under 35 USC § 119(e) to U.S. Application Serial No. 61/993,929 filed May 15, 2014, now expired. As such the effectively filed date for the instant application is May 14, 2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3-5, 7 objected to because of the following informalities:  Claims 3-5, and 7 depend from claim 1, wherein the limitations of claims 3-5 and 7 do NOT refer to claim 1 due to a typographical error.  Appropriate correction is required.
To the extent some minor claim numbering dependency amendments would provide clarification to the claims especially by properly referring to claim limitations for clear antecedent basis Applicants are required to respond in their next filing with an appropriate claim dependency correction.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (Stem Cells, 27: 2126-2135, 2009).
Claim interpretation; to the extent claims 3 and 8 depend from claim 1, the art as set forth below is appropriate.
Regarding claim 1, Lu discloses a method for treating retinal degeneration and Stargardt juvenile macular degeneration (STGD) disease comprising subretinal transplantation of human embryonic stem cell-derived retinal pigment epithelium (hESC-RPE) cells in retinal degenerative Royal College of Surgeons (RCS) rats and Elov mouse model for STGD disease. Near-normal functional measurements were recorded at >60 days survival in RCS rats (abstract). 
Regarding claim 3, Lu teaches human embryonic stem produced RPE cells (abstract).
Regarding claim 8, Lu discloses treating macular degeneration (abstract).
Thus, Lu anticipates the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (Stem Cells, 27: 2126-2135, 2009) in view of Osakada (Journal of Cell Science, 122(: 3169-3179, 2011).

For compact prosecution the examiner also interpreted claims 3-7 to depend from claim 1. To the extent some minor claim numbering dependency amendments would provide clarification to the claims especially by properly referring to claim limitations for clear antecedent basis Applicants are required to respond in their next filing with an appropriate claim dependency correction.
Lu also suggests RPE cells could be differentiated from human ES cells or iPS cells under defined conditions, and the safety of their transplantation could be ensured, this approach would represent enormous potential for therapeutic treatment of retinal degeneration (p 3169, 2nd column last paragraph). 
Regarding claim 1, Lu discloses a method for treating retinal degeneration and Stargardt juvenile macular degeneration (STGD) disease comprising subretinal transplantation of human embryonic stem cell-derived retinal pigment epithelium (hESC-RPE) cells in retinal degenerative Royal College of Surgeons (RCS) rats and Elov mouse model for STGD disease. Near-normal functional measurements were recorded at >60 days survival in RCS rats (abstract). Regarding claim 3, Lu teaches human embryonic stem produced RPE cells (abstract). Regarding claim 8, Lu discloses treating macular degeneration (abstract).
Lu does not teach, wherein the RPE cells are produced by a method comprising;
culturing hPSCs on a feeder layer;
transferring the hPSCs to feeder layer free culture conditions;
culturing the hPSCs with at least one retinal cell inducing agent to produce retinal epithelial progenitor cells; and 
culturing the retinal epithelial progenitor cells with a GSK-3 inhibitor, thereby producing retinal pigmented epithelial cells.
Osakada discloses a method of producing retinal pigmented epithelial progenitor cells (RPEs) (that induce differentiation of human embryonic stem (hES) cells and induced pluripotent stem (iPS) cells into retinal progenitors (abstract) comprising: a) culturing human pluripotent stem cells (hpSCs) on a feeder layer (maintaining human ES cells on a feeder layer of mitomycin-C treated mouse embryonic fibroblasts; page 3176, first column. Fourth paragraph); b) transferring the hpSCs to feeder layer free culture conditions (transferring the stem cells to feeder-free culture; abstract; page 3176, first column, fifth paragraph); and c) culturing the hpSCs with at least one retinal cell inducing agent, thereby producing retinal epithelial progenitor cells d) culturing the stem cells with ROCK inhibitor the Rho-associated kinase inhibitor Y-27632 to induce retinal specification and produce retinal epithelial progenitor cells (page 3170, second column, second paragraph to page 3171, second column, first paragraph) (instant claim 2). Regarding claim 3, Osakada also teaches, wherein the hPSCs selected from group consisting of hESCs and iPSCs (abstract, p 3170, 1st column 2nd paragraph). Regarding claim 4, Osakada teaches undifferentiated human ES cells were maintained on a feeder layer of mitomycin-C treated
mouse embryonic fibroblasts, ES cells were passaged every 3-4 days (p 3176, 1st column under human ES culture). Regarding claim 5, Osakada teaches to eliminate the risk of potential exposure to xenopathogens for clinical applications they have established a method for inducing retinal differentiation of hESCs and iPSCs using chemical compounds CKI-7, SB-413542 and Y-27632 (p 3175, 1st co9lumn 1st paragraph) and for differentiation into retinal cells, ES colonies were treated with Y-27632, and dissociated into clumps, feeders were removed by incubation of the ES cell suspension on a gelatin-coated dish (p 3176, 1st column under human ES culture).
Regarding claim 6-7, Osakada teaches TGFbetaR-1 inhibitor, SB431542 p 3176, 1st column under human ES culture). 
Accordingly it would have been obvious to a person of ordinary skill in the art to combine the treating retinal degeneration and STGD disease comprising subretinal transplantation of Y-27632 to induce retinal specification and produce retinal epithelial progenitor cells as disclosed by Osakada to treat retinal degenerative diseases because Lu teaches RPE cells could be differentiated from human ES cells or iPS cells under defined conditions, and the safety of their transplantation could be ensured, this approach would represent enormous potential for therapeutic treatment of retinal degeneration and because Osakada teaches RPE cells could be differentiated from human ES cells or iPS cells under defined conditions, and the safety of their transplantation could be ensured, this approach would represent enormous potential for therapeutic treatment of retinal degeneration. 
One would have been motivated to do so to receive the expected benefit of the using chemical compounds to induce differentiation offers several advantages compared with using recombinant proteins; show stable activity, have small differences between production lots, and are low-cost; chemical compound-based culture systems will be necessary for human pluripotent cell-based transplantation therapies and chemical compounds can induce retinal progenitors, photoreceptors, and RPE cells from human ES and iPS cells.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining subretinal transplantation of hESC-RPE cells in retinal degenerative Royal College of Surgeons (RCS) rats and Elov mouse model for STGD disease with hESC-RPE cells for treating retinal diseases by combining the teachings of Lu and Osakada,
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632